HAMILTON, PJ.
1. Where defendant was charged with killing of a police officer while in discharge of his duty, witness having .testified that deceased in going toward defendant stated “I am the law,” permitting him to answer to question as to what was understood in the colored community by the expression that it meant that he was an officer of the law, was not error as permitting witness to give a conclusion.
2. Where defendant was charged with murder with malice, and in second count of indictment with murdering a policeman while in discharge of his duty, error, if any, in permitting witness to explain meaning among colored people of defendant’s victim’s statement “I am the law,” was harmless, in view of conviction, justified under evidence, on first count charging murder with malice.
(Mills and Cushing, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.